   Case 18-60726-grs        Doc 67     Filed 12/10/18 Entered 12/10/18 11:46:49            Desc Main
                                       Document Page 1 of 1

                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF KENTUCKY
                              LONDON DIVISION


IN RE: Jimmy Godsey
       Darlene Godsey                                    Case Number:     18-60726
       Debtors
                                     MOTION TO COMPEL

       The chapter 13 trustee files this motion for an order compelling the debtors, by counsel, to
comply with KYEB Local Rule 3070-1(a) and tender to the court a payroll deduction order for the
debtors' plan payments.
                                                NOTICE

        If you have good grounds for making payments in a manner other than by payroll deduction, you
(through your attorney) must notify the trustee in writing within 14 days of the date of this motion. You
(through your attorney) may send an email to the case manager assigned to this case or to
questions@ch13edky.com or to documents@ch13edky.com and explain the reasons, or file a response
to this motion in the record. If the reason is satisfactory to the trustee, the trustee will withdraw the
motion to compel. If no response is filed and the trustee does not withdraw the motion, the attached
order may be entered without further notice or hearing.


                                     CERTIFICATE OF SERVICE

     This is to certify that a copy of the foregoing has been served on the parties below by mail or
 electronically via ECF on 12/10/2018.



                                                                 /s/ Beverly M. Burden
                                                                 Beverly M. Burden, Chapter 13 Trustee
                                                                 Ky Bar ID: 82898
                                                                 P O Box 2204
                                                                 Lexington, KY 40588-2204
                                                                 notices@ch13edky.com
                                                                 859-233-1527

Jimmy Godsey                                                     SMYTH, MARY-ANN
Darlene Godsey                                                   Served Electronically Via ECF
1732 Somerset Road
London, KY 40741
